Name: 2010/704/EU: Commission Decision of 22Ã November 2010 on the recognition of Sri Lanka as regards education, training and certification of seafarers for the recognition of certificates of competency (notified under document C(2010) 7963) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: maritime and inland waterway transport;  organisation of transport;  employment;  Asia and Oceania;  labour market;  education
 Date Published: 2010-11-23

 23.11.2010 EN Official Journal of the European Union L 306/77 COMMISSION DECISION of 22 November 2010 on the recognition of Sri Lanka as regards education, training and certification of seafarers for the recognition of certificates of competency (notified under document C(2010) 7963) (Text with EEA relevance) (2010/704/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1) and in particular Article 19(3) thereof, Having regard to the letter of 13 May 2005 from the Cypriot authorities, requesting the recognition of Sri Lanka in order to recognise certificates of competency issued by this country, Whereas: (1) Member States may decide to endorse seafarers certificates of competency issued by third countries, provided that the relevant third country is recognised by the Commission as ensuring that this country complies with the requirements of the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended (STCW Convention) (2). (2) Following the request of the Cypriot authorities, the Commission assessed the maritime education, training and certification systems in Sri Lanka in order to verify whether this country complies with the requirements of the STCW Convention and whether appropriate measures have been taken to prevent fraud involving certificates. This assessment was based on the results of a fact-finding inspection performed by experts of the European Maritime Safety Agency in November 2006. (3) Where deficiencies had been identified during the assessment of compliance with the STCW Convention, the Sri Lankan authorities provided to the Commission the requested relevant information and evidence concerning the implementation of appropriate and sufficient corrective action that address most of these issues. (4) Some remaining shortcomings, relating to few aspects of the national procedures concerning education training and certification of seafarers, concern in particular missing specific legal provisions regarding qualifications of instructors, the use of simulators, as well as the lack of design and testing for simulators exercises in one of the maritime education and training institutions that were examined. The Sri Lankan authorities have therefore been invited to implement further corrective action regarding these matters. However, these shortcomings do not warrant calling into question the overall level of compliance of the Sri Lankan systems regarding maritime education, training and certification with the STCW Convention. (5) The outcome of the assessment of compliance and the evaluation of the information provided by the Sri Lankan authorities demonstrate that Sri Lanka complies with the relevant requirements of the STCW Convention. Sri Lanka has also taken appropriate measures to prevent fraud involving certificates and should thus be recognised by the Union. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 Sri Lanka is recognised as regards education, training and certification of seafarers, for the purpose of recognition of certificates of competency issued by this country. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 November 2010. For the Commission Siim KALLAS Vice-President (1) OJ L 323, 3.12.2008, p. 33. (2) Adopted by the International Maritime Organisation.